TD Oo mH nN HD WA HBP WW YN

DO NO HN KN NHN KR KO HD KN wm RR ee
ost DN A BP WY HNO KF OD Oo Dn DBA BP WW YN

 

 

Case 4:16-cv-07387-JSW Document 76 Filed 07/08/19 Page 1 of 3

Mark R. Figueiredo, Esq. (Cal. SBN 178850)
Ethan G. Solove, Esq. (Cal. SBN 308026)
Austin T. Jackson, Esq. (Cal. SBN 317538)
STRUCTURE LAW GROUP, LLP

1754 Technology Drive, Suite 135

San Jose, California 95110

Telephone: (408) 441-7500

Facsimile: (408) 441-7501

Attorneys for Defendants
INDYZEN, INC. and PRAVEEN NARRA KUMAR

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

On Behalf of PARKRIDGE LIMITED, a Hong Case No. 4:16-cv-07387-JSW

Kong corporation, by Mabel Mak, and MABEL

MAK, an individual, JOINT STATUS REPORT
Plaintiffs,

V. Date: July 8, 2019
Time: N/A

INDYZEN, INC., a California corporation, and) Dept.: N/A

PRAVEEN NARRA KUMAR, an individual, Judge: Hon. Jeffrey S. White
Defendants.

 

 

The Parties respectfully submit the following Joint Status Report pursuant to Docket 24 in the
above captioned case. The above-captioned case is stayed pursuant to the April 18, 2017 Order. Dkt.
24, at 9-10. The Parties are participating in arbitration pursuant to the Court’s Order, which is

currently pending.

Joint Status Report

The evidentiary hearing for the arbitration has concluded and was held in May 2019. Closing
briefing for the evidentiary hearing is due from both sides on July 17, 2019. Unless the arbitrator
directs otherwise, the Parties expect the arbitrator to rule on the arbitration thereafter without any
II!

Ml

JOINT STATUS REPORT 1

 

 
Oo ANI Dn FW NY

Oo wo BN NH HN N NN N NON YR RK YF KF FR rR re
CoN OO WN BR WN KF TOD UO WAN DH FP WN YF CO

 

 

Case 4:16-cv-07387-JSW Document 76 Filed 07/08/19 Page 2 of 3

further action from the Parties.

DATED: July 8, 2019

DATED: July 8, 2019

JOINT STATUS REPORT

Respectfully submitted,

By: /s/ Adam Wolek

Adam Wolek (pro hac vice)

Taft Stettinius & Hollister LLP
111 E. Wacker Drive, Suite 2800
Chicago, Illinois 60601-3713
Tel: 312.836.4063

Fax: 312.966.8598
awolek@taftlaw.com

 

LAW OFFICES OF DAVID A. MAKMAN
David A. Makman, SBN 178195
david@makmanlaw.com

Attorneys for PLAINTIFFS

Respectfully submitted,

STRUCTURE LAW GROUP, LLP

By: Mh: Le bbe

Austin Jackson (A
ajackson@structurelaw.com

Attorneys for DEFENDANTS

 
Oo Co ND nA FP WW YP

NO bo NO HN KH KH HN KN KD wR EE
Oo nN HN ON BR WH NYO KH OD OO Fn DOH BP W YO KF CO

 

 

Case 4:16-cv-07387-JSW Document 76 Filed 07/08/19 Page 3 of 3

CERTIFICATE OF SERVICE

The undersigned certifies that, on July 8, 2019, he caused this document to be electronically
filed with the Clerk of Court using the CM/ECF system, which will send notification of filing to

counsel of record for each party.

JOINT STATUS REPORT 3

 

 

 
